DETAILED ACTION


Response to Arguments
	The objection to claim 3 has been withdrawn based on applicant’s amendment.
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a plurality of slave interrupt handlers each associated with a functional block within a chip, wherein each slave interrupt handler of the plurality of slave interrupt handlers communicates using at least one pre-existing input interface and one pre-existing output interface, wherein a register within the functional block is accessed via the at least one pre-existing input interface and the one pre- existing output interface, wherein each of the plurality of slave interrupt handlers is configured to send the interrupt notification in the form of an interrupt packet to a central interrupt handler via the pre-existing output interface configured to transmit the interrupt packet out of the slave interrupt handler;
accept a response packet from the central interrupt handler via the pre-existing input interface and configure or adjust the functional block associated with the slave interrupt handler accordingly, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest generating an interrupt notification for the interrupt notification by a slave interrupt handler associated with a functional block within a chip, each slave interrupt handler of the plurality of slave interrupt handlers communicates using at least one pre-existing input interface and one pre-existing output interface, wherein a register within the functional block is accessed via the at least one pre- existing input interface and the one pre-existing output interface; sending the interrupt notification in the form of an interrupt packet to a central interrupt handler via a pre-existing output interface configured to transmit the interrupt packet out of the slave interrupt handler; accepting the response packet from the central interrupt handler via a pre- existing input interface and configuring or adjusting the functional block associated with the slave interrupt handler, in combination with other recited limitations in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181